Citation Nr: 0738396	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-03 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007) for erectile dysfunction due to VA 
surgery and treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007) for T4 incomplete paraplegia with 
neurogenic bowel and bladder due to VA surgery and treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and August 2003 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  This 
case has since been transferred to the Reno, Nevada VARO.

Following certification of this appeal to the Board, the 
Board has requested and obtained two Veterans Health 
Administration (VHA) opinions.  The veteran was notified of 
these opinions in November 2007 and of his rights to submit 
additional evidence and to have a review of these opinions by 
the agency of original jurisdiction.  Later in the same 
month, however, his representative notified the Board that 
the veteran had nothing to add to the claims file and that 
the case was being returned for consideration and 
disposition.  Accordingly, the Board will proceed with this 
appeal at the present time.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
claimed erectile dysfunction resulted from a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.

2.  The evidence of record does not demonstrate that the 
claimed T4 incomplete paraplegia with neurogenic bowel and 
bladder resulted from a showing of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA treatment providers.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for claimed T4 incomplete paraplegia with 
neurogenic bowel and bladder have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2003 and May 2004.  As the June 2003 letter, concerning 
the T4 paraplegia issue, was issued prior to the August 2003 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions for that 
issue.  While the May 2004 letter, concerning both issues, 
was issued after the appealed September 2002 rating decision 
concerning the erectile dysfunction issue, the veteran's case 
was subsequently readjudicated in June 2004 and April 2005 
Supplemental Statements of the Case, consistent with the 
Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only § 1151 
claims.  With such cases, no disability rating or effective 
date is assigned when compensation is denied.  Also, in cases 
where such compensation is granted, it is the responsibility 
of the agency of original jurisdiction to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the 
veteran's claims file has been reviewed by two doctors for 
medical opinions, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the veteran has asserted that his loss of 
erectile power and incomplete T4 paraplegia with neurogenic 
bladder and bowel resulted from the surgery and 
hospitalization at the a facility beginning in May 2001.

The Board has reviewed the relevant medical evidence in this 
case.  In March 1999, the veteran was involved in an 
automobile accident, sustaining fractures of the posterior 
right eighth, ninth, and twelfth ribs; the posterior left 
tenth rib; the vertebral body of T9; and the right transverse 
process of L1, L2, L3, and L4.  A resulting incomplete T4 
paraplegia was noted.  Initially, in March and April of 1999, 
the veteran was treated at private hospitals and was 
transferred to a VA facility in April 1999 for 
rehabilitation.  It was noted that, at the time of transfer 
to the VA hospital, he could walk with moderate assistance 
and with a walker.  

During the VA hospitalization, which lasted until June 1999, 
the veteran underwent posterior spinal fusion from T6-T9 with 
iliac crest bone graft and Synthes instrumentation.  
Postoperatively, he reportedly did well; he was noted to be 
mobile and to able to participate in rehabilitation.  
However, following the surgery, he was found to have a 
neurogenic bladder, for which he was treated for urodynamics; 
and a neurogenic bowel, for which he was given laxatives and 
shown to use suppositories.  

A VA physical therapy record from July 1999 indicates that 
the veteran was able to ambulate with a cane.  A VA 
neurology/neuropsychology report dated in October 1999 
reflects that the motor strength in his lower extremities had 
improved and that the veteran denied any bladder dysfunction, 
although he still required digital stimulation and 
suppositories to void.  In addition, his sexual function had 
recently returned and was improving.  Records dated in August 
and September of 2000, however, reflect increasing lower 
extremity weakness, probably due to thoracic spine syrinx 
from T1-T10.  At that time, the veteran was noted to need to 
be in a wheelchair and to have assistance for transferring.

In May 2001, the veteran underwent further surgery at a VA 
facility for multiple level laminectomies, lysis of cord to 
dura adhesions, and decompression of his syrinx by 
neurosurgery.  He was hospitalized through October 2001.  The 
hospital report indicates that the did well postoperatively 
and began a full rehabilitation program, although he did not 
regain adequate strength and function to be able to ambulate 
and required a urinary catheter.  He had difficulty voiding 
following Foley catheter removal in May 2001, and this device 
was replaced.  In June 2001, the Foley catheter could not be 
deflated, and the balloon was thus cut and the pieces of the 
catheter removed.  Also, it was noted that the veteran 
developed a sacral decubitus ulcer during this 
hospitalization.  He was discharged in October 2001 in good 
condition, adaptations having been made to his home with 
ramping of some stairs and provision of some other equipment.  
It was noted at discharge that he was "permanently disabled 
due to his paraplegia from his [spinal cord injury] and 
syringomyelia."  He used a manual wheelchair for locomotion 
but was independent in personal care and transfers.  It was 
further noted that he would continue to work on ambulation in 
physical therapy, but it was not clear if he would be able to 
achieve that goal.

Following discharge in October 2001, the veteran underwent 
kinesiotherapy at a VA facility.  The emphasis was on 
strengthening of the bilateral upper extremities and standing 
frame activities, and the veteran was noted to want to learn 
to drive with hand control.

A VA examination from February 2002, conducted at a private 
facility, confirmed diagnoses of syringomyelia, a neurogenic 
bowel, and a neurogenic bladder.  The examiner noted that the 
veteran could not live by himself, drive, or leave home 
unaccompanied; rather, he required in-home care.  However, 
the examiner did not further comment on the etiology of the 
veteran's disabilities.

From November 2002 through February 2003, the veteran was 
hospitalized at a VA facility for further management of a 
decubitus ulcer.  An MRI, from December 2002, revealed a 
complex cystic mass measuring six centimeters by five 
centimeters, which appeared to have communication with the 
spinal canal.  There was additional small fluid collection 
present in the T11-T12 disc space, with debris present within 
the mass and noted to be consistent with a pseudomeningocele; 
and post-surgical changes of the thoracic spine.  The veteran 
underwent physical therapy, occupational therapy, and 
kinesiotherapy.  Upon discharge, the decubitus ulcer was 
noted to be fully healed.

Records from Thomas L. Vater, D.O., dated from October 2003 
to June 2005, indicate that the veteran was treated for a 
kyphotic deformity "immediately below his hardware."  
Bladder and bowel dysfunction, along with "nonexistent" 
sexual function, were noted.  The veteran wanted elective 
reconstruction of his thoracolumbar spine and correction with 
kyphotic deformity, but this was noted to be an elective 
procedure with multiple complications.  In November 2003, the 
veteran reported loss of bowel, bladder, and lower extremity 
function "[a]t the time of the hardware removal [and] the 
syrinx decompression."  The Board also notes that the 
veteran underwent an incision and drainage of the thoracic 
spine and subcutaneous foreign body excision (bony fabric) in 
October 2004.  In June 2005, Dr. Vater indicated that 
surgical revision, hardware removal, and realignment of the 
spine with correction of the kyphosis would be considered 
"if possible, only if the patient is medically stable for 
this."  

Per the Board's request, the veteran's claims file was 
reviewed by two doctors for purposes of a medical opinion.  

In May 2007, the first of these doctors noted there was a 
"distinct possibility (at least 50%)" that the veteran's 
decline in function may have been related to a poor outcome 
from the second spinal surgery.  However, it was just as 
likely that the veteran's paraplegia, neurogenic bowel and 
bladder, and sexual dysfunction were the direct result of the 
original trauma and long-term sequelae.  The doctor noted the 
worsening following the first surgery and stated that "it 
was not unreasonable to pursue further surgical 
intervention."  Also, the doctor indicated that the 
veteran's extensive neurological injury and natural 
progression were as likely responsible for his decline as the 
possible harm from surgical intervention, though it was still 
possible that surgical intervention played a role in 
worsening bowel, bladder, and sexual functioning.  The 
urological issues around the Foley catheter and cystoscopy 
balloon, from May and June of 2001, were noted to be minor 
and not related to a worsening of bladder or erectile 
functioning.  

The doctor who reviewed the claims file in May 2007 did not 
determine if there was carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers but recommended 
that the opinion of a neurosurgeon, orthopedist, or spinal 
cord injuries specialist be obtained in this regard.   The 
doctor also found the question of foreseeability difficult to 
determine but noted that "certain disability was more 
foreseeable without intervention than with intervention."  
It was noted to be fully possible and much more likely and 
foreseeable that without intervention the veteran would have 
done just as poorly or even worse.  Indeed, it was possible 
that medical facilities might be reviewing a claim for not 
offering a surgical intervention "if this had been the road 
taken."  The doctor noted that the veteran was made aware 
"that non-acute interventions may not produce miraculous 
results," particularly with respect to the second surgery, 
and that it was reasonable to risk a poor outcome for the 
small chance that a beneficial outcome may be attained.

The veteran's claims file was later reviewed by a 
neurosurgeon, though the opinion is undated.  The 
neurosurgeon first noted that, without clear documentation of 
a distinct injury sustained at surgery, there was no reason 
to believe that the VA treatment was responsible for 
neurologic dysfunction.  Rather, it was "certainly entirely 
within the realm of possibility" that neurologic dysfunction 
was directly related to the original trauma.  It could be 
said that the treatment did not prevent the veteran's 
sequelae from developing, but "that is an entirely different 
question."  The neurosurgeon rendered a parallel opinion as 
to the loss of erectile power and T4 paraplegia with 
neurogenic bladder and bowel.  Significantly, the 
neurosurgeon reiterated that the veteran's treatment for a 
syrinx was "an extremely difficult undertaking" and that 
the success rate of such a surgery was "far less than we 
would desire."  Without direct documentation of a specific 
injury during the surgeries, one could not say with any 
degree of certainty that there was fault on the part of VA in 
furnishing treatment to the veteran.  Finally, the 
neurosurgeon noted, in terms of the question of reasonable 
foreseeability, that progressive injury following spinal cord 
injury and progressive development of a cyst was not unheard 
of, but preventative measures to preclude this eventuality 
are often unsuccessful.

In this case, the Board is aware that the veteran's medical 
records show a pattern of worsening in terms of neurological, 
bladder, bowel, and erectile functioning coincident with VA 
thoracic spine surgery in 1999 and 2001.  The Board also 
notes that the two doctors who reviewed the veteran's claims 
file in 2007 did not fully exclude the possibility of a 
surgical injury causing the claimed disabilities.  The doctor 
who reviewed the claims file in May 2007 suggested a fifty 
percent likelihood of such causation, although the 
neurosurgeon emphasized the likelihood of disability arising 
from the original, pre-VA, trauma in March 1999.  

Regardless of the question of causation, the Board observes 
that the current provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.361, applicable in this case in view of the 
veteran's post-1997 date of claim, require a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.  In this regard, none of the veteran's 
treatment providers has suggested such a degree of fault.  
The doctor who reviewed the claims file in May 2007 deferred 
consideration of this question, but the neurosurgeon 
emphasized that no such fault could be ascertained with any 
degree of certainty absent evidence of a surgical injury.  
Indeed, no such injury is indicated in the hospital reports 
from 1999 or 2001.

Given these findings, the Board must determine that the 
preponderance of the evidence is against a conclusion of 
additional neurological, bladder, bowel, or erectile 
disability as a result carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA treatment providers.  Consequently, 
the Board does not find that the competent medical evidence 
of record supports the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
testimony from his May 2005 Travel Board hearing.  He has 
strongly asserted that the second VA surgery, from 2001, 
should never have been performed.

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for erectile dysfunction and T4 incomplete 
paraplegia with neurogenic bowel and bladder due to 
treatment, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction due to VA surgery and treatment is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for T4 
incomplete paraplegia with neurogenic bowel and bladder due 
to VA surgery and treatment is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


